NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TREVER KERN LORENZ,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-4488
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 7, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.